Citation Nr: 0020632	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  97-19 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefit sought on 
appeal.  

In May 2000, the veteran testified at a hearing before the 
undersigned, who is a Member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107(c) (West Supp. 2000).  

During the course of the appeal the veteran appears to have 
raised the issues of entitlement to service connection for a 
back condition and an ankle condition secondary to a 
bilateral knee disorder.  These claims are referred to the 
regional office for appropriate action.  


REMAND

In a June 2000 letter to the Board, the veteran wrote that he 
had been scheduled for bilateral knee operations at or before 
the end of July 2000.  He did not specify the type of 
operations contemplated by his physicians.  In September 
1997, a VA physician stated that the veteran was not a 
candidate for a total knee replacement at that time because 
of his relatively young age, but that if age were not a 
consideration, surgery would be considered.  Since it is not 
clear to the Board whether the veteran did indeed undergo the 
proposed operations or whether, if he had, these involved 
bilateral total knee replacement, the issue must be remanded 
due to the present uncertainty as to the condition of his 
knees, which are his only service-connected disability.  In 
addition, up-to-date VA treatment records are to be 
associated with the claims file.

In reviewing the records, the Board notes that, although VA 
requested supporting medical reports to a Social Security 
disability income award, the decision itself has not been 
associated with the claims file.  Therefore, the RO should 
request from the Social Security Administration the award 
decision and any subsequent decisions relating to the 
veteran.  

Furthermore, the veteran has indicated that he was retired 
from the United States Postal Service on disability 
retirement in 1991.  Verification of his disability 
retirement and of the reasons for it should be obtained.  It 
is noted that the RO has attempted to get such verification, 
but the attempt should be renewed for the following reasons.  
First, the veteran has indicated that he retired in 1991, 
but, in January 1992, he completed an occupational history in 
conjunction with a VA examination in which he reported that 
he was presently working for the U.S. Postal Service.  
Second, after several attempts to obtain verification from 
the Postal Service, the RO in December 1995 sent the veteran 
a VA Form 21-4192, request for employment information, and 
told him that he could take it to the Postal Service for them 
to fill out, and for them to send back to the RO.  The 
veteran thereafter returned the form, and it appears to have 
been substantially completed by the veteran.  Shortly after 
the veteran returned the VA Form 21-4192, the Postal Service 
in late January 1996 returned the letter the RO had written 
to it asking for medical records of the veteran, with a 
notation on the bottom that no records were found.  It 
appears, therefore, that verification of the veteran's 
disability retirement, and the supporting documentation for 
it, should be again requested.  It is stressed that, while 
the Postal Service apparently requires a signed release from 
the veteran, the RO should ask the veteran to provide the 
release to VA, and VA will request the verification directly 
from the Postal Service. 

After this development has been undertaken, schedule the 
veteran for appropriate VA examination(s) to ascertain the 
effect of the service connected knee disorders on employment.  
The examiner is to provide an opinion as to the veteran's 
ability to perform substantially gainful employment in 
consideration of the current limitations caused by his knee 
disorders.  The opinion should include an estimate of work 
performance involving both physical and sedentary types of 
employment.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should query the veteran as to 
whether he has seen any private providers 
for treatment pertaining to his bilateral 
knee disorders.  If so, ask him to submit 
any such private medical records since 
September 1997.  

2.  The RO should obtain and incorporate 
with the claims file any VA 
hospitalization or outpatient clinical 
records pertaining to the veteran since 
September 1997.  

3.  Contact the Social Security 
Administration, and request copies of its 
decision, believed to have been written 
in 1993 or 1994, which granted the 
veteran disability Social Security 
benefits.  Any subsequent Social Security 
decisions, as well as supporting medical 
records, pertaining to this veteran 
should also be requested.  All attempts 
to secure these records should be 
documented in the claims folder.

4.  Ask the veteran to sign an 
appropriate release so that his 
disability retirement records from the 
U.S. Postal Service may be requested.  
Upon receipt of the signed and dated 
release, request that the U.S. Postal 
Service verify the date and circumstances 
leading to the veteran's disability 
retirement, reportedly in May 1992.  Ask 
the Postal Service to provide copies of 
the documentation supporting the award of 
disability retirement, as well as any 
decision effectuating such award.  If 
another agency than the Postal Service 
adjudicated the veteran's entitlement to 
disability retirement, ask the Postal 
Service to provide the name and address 
of the responsible agency.  Follow up 
with any indicated sources.  Associate 
all responses and records received with 
the claims file.

5.  Schedule the veteran for an 
appropriate VA examination of his knees.  
The claims files, including a copy of 
this REMAND, should be made available to 
the examiner before the examination for 
proper review of the medical history.  
Any necessary tests or studies should be 
conducted.  The examiner should describe 
all symptomatology specifically due to 
the service-connected knee disorders.  
The examiner should render an opinion as 
to what effect the disabilities found 
have on the veteran's ability to work, 
and state whether the veteran's disabling 
knee conditions are susceptible to 
improvement through appropriate 
treatment.  In particular, the effect of 
pain on employability should be 
discussed.  The factors upon which the 
opinions are based must be set forth.

6.  Following the completion of the above 
development, the case should again be 
reviewed by the RO.  If the determination 
remains adverse to the veteran, provide 
the veteran and his representative a 
supplemental statement of the case and 
allow an appropriate period for response.

The purpose of this REMAND is to obtain clarifying 
information.  The Board does not intimate any opinion as to 
the merits of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub.L.No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL,M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and by the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


